                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                              EASTERN DIVISION

HECTOR MANUEL BOSSIO, JR.,                     )
                                               )
             Plaintiff,                        )
                                               )
v.                                             )   CIVIL ACTION NO. 3:16cv840-ECM
                                               )              (WO)
HEATH TAYLOR, et al.,                          )
                                               )
             Defendants.                       )


                                   FINAL JUDGMENT

       In accordance with the Memorandum Opinion and Order entered in this case on
this day,

      Final Judgment is entered in favor of the Defendants and against the Plaintiff, and

this case is DISMISSED with prejudice.

      Costs are taxed against the Plaintiff.

      The Clerk of the Court is DIRECTED to enter this document on the civil docket as

a final judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.


      Done this 21st day of October, 2019.

                                          /s/ Emily C. Marks
                                          EMILY C. MARKS
                                          CHIEF UNITED STATES DISTRICT JUDGE
